In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 16‐3770 
NATIONAL POWER CORPORATION, 
                                                                  Petitioner, 

                                      v. 

FEDERAL AVIATION ADMINISTRATION, 
                                                               Respondent. 
                        ____________________ 

                    Petition for Review of an Order of  
                   the Federal Aviation Administration  
                           No. FAA ‐2013‐0620 
                        ____________________ 

        ARGUED APRIL 20, 2017 — DECIDED JULY 20, 2017 
                  ____________________ 

  Before  MANION  and  ROVNER,  Circuit  Judges,  and 
COLEMAN, District Judge.*  
      COLEMAN,  District  Judge.  National  Power  Corporation 
(“National  Power”)  seeks  review  of  a  Federal  Aviation  Ad‐
ministration  Administrator’s  (the  “Administrator”)  decision 
finding  that  National  Power  knowingly  violated  multiple 
                                                 
*  The  Honorable  Sharon  Johnson  Coleman,  of  the United  States  District 

Court for the Northern District of Illinois, sitting by designation. 
2                                                      No. 16‐3770 

hazardous  material  regulations  (“HMRs”),  and  assessing  a 
$66,000  civil  penalty  against  it.  Because  the  Administrator’s 
conclusions  are  supported  by  substantial  evidence  and  his 
findings  were  not  arbitrary  and  capricious  or  an  abuse  of 
discretion, we deny National Power’s petition for review. 
                                   I. 
    National  Power  designs  and  manufactures  custom  bat‐
tery  packs.  At  issue  are  two  types  of  lithium  battery  packs 
that National Power manufactured–the SM‐206 battery pack 
(“SM‐206”)  and  the  520‐libat‐2  battery  pack  (“520‐libat‐2”) 
(collectively, the “Batteries”). Both of the Batteries were reg‐
ulated as U.N. 3480, class IX hazardous materials.  
    On  May  17,  2010,  Christopher  Zawarus,  an  FAA  special 
agent,  conducted  an  inspection  at  National  Power’s  facility 
in  Chicago,  Illinois.  Mr.  Zawarus  discovered  that  between 
January  8  and  March  25,  2010,  National  Power  made  11 
shipments,  by  air,  of  SM‐206s  and  520‐libat‐2s  to  customers 
in  Santa  Rosa,  California  and  Burnaby,  British  Columbia, 
Canada  (the  “battery  shipments”).  Based  on  his  inspection, 
Mr.  Zawarus  concluded  that  the  battery  shipments  did  not 
comply with multiple HMRs and the FAA filed a complaint, 
which was later amended, with the Department of Transpor‐
tation.  The  FAA  alleged  violations  of  the  following  HMRs: 
49  C.F.R.  §§ 171.2(e),  171.22(b)1,  171.22(g)(2),  172.604(a)(1), 
172.702(a), and 173.185(f). 
    What follows is a summary of the evidence and testimo‐
ny  presented  at  the  hearing  before  the  administrative  law 
judge.  During  his  inspection,  Mr.  Zawarus  asked  for  docu‐
mentation that the Batteries had been properly tested in ac‐
cordance with the United Nations Manual of Tests and Cri‐
No. 16‐3770                                                         3

teria (“UN Manual of Tests”) or, if the Batteries had not been 
tested,  documentation  showing  that  the  Pipeline  and  Haz‐
ardous Materials Safety Administration (“PHMSA”) had au‐
thorized the battery shipments. National Power provided no 
such documentation to Mr. Zawarus, nor did it provide any 
at  the  hearing.  According  to  Thomas  Vrablik,  the  corporate 
vice  president  and  the  only  witness  to  testify  on  National 
Power’s behalf, the Batteries had not been tested at the time 
they were offered for shipment. Mr. Vrablik further testified 
that he believed, without supporting evidence, the Batteries 
were  exempt  from  testing  because  they  were  similar  to  one 
of National Power’s previously tested batteries.  
     The  shipping  papers  for  each  of  the  battery  shipments 
indicated that the shipments conformed to the standards set 
forth  in  packaging  instruction  965  of  the  International  Civil 
Aviation  Organization’s  Technical  Instructions  for  the  Safe 
Transport  of  Dangerous  Goods  (“ICAO  Technical  Instruc‐
tions”). Maria Munoz, a National Power office manager, cer‐
tified each shipping paper. Mr. Zawarus’s review of compa‐
ny records, however, revealed that, at the time she certified 
the  shipments,  Ms.  Munoz’s  hazardous  materials  training 
was  Department  of  Transportation  specific  and  did  not  in‐
clude  training  on  the  ICAO  Technical  Instructions.  The 
shipping  papers  also  listed  National  Power’s  general  office 
number as the emergency contact number. The general office 
number  was  only  monitored  from  6:00  AM  until  6:00  PM. 
Mr.  Vrablik  characterized  the  listing  of  the  general  office 
number  as  a  typographical  error.  He  further  explained  that 
the  number  on  the  shipping  papers  should  have  been 
Chemtrac’s,  one  of  National  Power’s  contractors  and  a 
24‐hour responder hotline.  
4                                                               No. 16‐3770 

    Mr.  Zawarus  testified  that  the  battery  shipments,  which 
were offered with fiberboard box outer packaging, had been 
packaged  according  to  the  ICAO  Technical  Instructions 
packing group II performance standards. Because the Batter‐
ies  were  untested  lithium  batteries,  however,  they  should 
have  been  packed  according  to  the  more  stringent  packing 
group  I  performance  standards.  The  Batteries  should  have 
been shipped with metal, plastic, or plywood drums or box‐
es as the outer packaging.  
    After  reviewing  the  parties’  post‐hearing  briefs,  the  ALJ 
found that the FAA satisfied its burden of proof and demon‐
strated  that  National  Power  knowingly  violated  the  HMRs 
identified  in  the  complaint,  with  the  exception  of  49  C.F.R. 
§ 173.185(f), and therefore assessed a civil penalty of $12,000. 
Both parties appealed the ALJ’s decision to the Administra‐
tor.  The  FAA  argued  that  the  ALJ  erred  by  applying  the 
wrong  version  of  section  173.185(f)  and  that  the  $12,000 
sanction  was  inconsistent  with  applicable  law,  precedent, 
and  FAA  policy.  National  Power  argued  that  it  did  not 
knowingly violate the HMRs because its violations were not 
deliberate, and that the $12,000 fine was excessive. 
    On September 30, 2016, the Administrator issued the or‐
der that is the subject of this petition for review. The Admin‐
istrator rejected National Power’s argument that it could not 
have knowingly violated the HMRs because it did not delib‐
erately violate them. He affirmed the ALJ’s finding of liabil‐
ity on all of the HMR violations and reversed the finding of 
liability on 49 C.F.R. § 172.203(f).1 He also found that the ALJ 

                                                 
1  The  Administrator  found  that  the  FAA  did  not  charge  a  violation  of 

section 172.203(f) in its amended complaint. 
No. 16‐3770                                                          5

erred  by  applying  the  2014  version  of  section  173.185(f), 
which  regulated  the  shipment  of  damaged  batteries,  rather 
than  the  2010  version,  which  regulated  to  the  shipment  of 
untested  batteries.  The  Administrator  found  that  National 
Power  did  not  satisfy  its  burden  of  proof  to  show  that  the 
Batteries  were  exempt  from  testing,  and  reversed  the  ALJ’s 
conclusion  that  National  Power  did  not  violate  section 
173.185(f)  because  National  Power  did  not  have  special  au‐
thorization  from  PHMSA  to  ship  the  untested  batteries.  Fi‐
nally, the Administrator increased the sanctions against Na‐
tional  Power  from  $12,000  to  $66,000  based  on  his  applica‐
tion of the statutory factors governing sanctions in 49 U.S.C. 
§ 5123(c) and the FAA penalty criteria and guidance set forth 
in Appendix C of FAA Order 2150.3B (“Appendix C”).  
    National  Power  asks  this  Court  to  review  the  Adminis‐
trator’s  conclusion  that  National  Power  knowingly  violated 
the HMRs and the sanctions the Administrator assessed. 
                                   II. 
    In reviewing the Administrator’s order, we focus only on 
whether his findings of fact are supported by substantial ev‐
idence,  and  whether  his  conclusions  are  “arbitrary,  capri‐
cious, an abuse of discretion, or otherwise not in accordance 
with the law.” See Yetman v. Garvey, 261 F.3d 664, 668–69 (7th 
Cir.  2001)  (discussing  the  administrative  review  standards 
set forth in 5 U.S.C. § 706(2)(A) as applied to an FAA order); 
see also Michael v. FDIC, 687 F3d 337, 348 (7th Cir. 2012). The 
Administrator is entitled to discretion in imposing sanctions 
against  violators;  he  abuses  that  discretion  only  if  the  sanc‐
tions are unwarranted in law or without justification in fact. 
Michael, 687 F.3d at 348 (citations omitted).  
6                                                       No. 16‐3770 

                                   III. 
    We  first  turn  to  whether  the  Administrator’s  interpreta‐
tion of “knowingly” as defined by the civil penalty statute–
49  U.S.C.  § 5123(a)–is  in  accordance  with  the  law.  The  Ad‐
ministrator  found  that  section  5123(a)  requires  only 
knowledge of the facts giving rise to the violation, and that 
knowledge  of  the  law  is  required  for  willful  violations,  as 
defined by 49 U.S.C. § 5124(c). National Power contends that 
a knowing violation requires the intent to violate the law. 
    The  Administrator’s  interpretation  of  “knowingly”  is  in 
line  with  the  plain  language  of  the  penalty  statutes.  On  its 
face,  section  5123(a)  does  not  require  a  deliberate  or  inten‐
tional violation of the law; it only requires that a “person has 
actual knowledge of the facts giving rise to the [HMR] viola‐
tion” or that “a reasonable person acting in the circumstanc‐
es  and  exercising  reasonable  care  would  have  that 
knowledge.”  49  U.S.C.  §§ 5123(a)(1)(A),  (B)  (2010). 
Knowledge  of  the  law,  however,  is  necessary  for  a  willful 
violation  of  an  HMR.  49  U.S.C.  § 5124(c)  (2010)  (requiring 
knowledge  of  the  facts  giving  rise  to  a  violation  and 
knowledge  that  the  conduct  was  unlawful).  The  difference 
between knowing and willful violations of regulations is al‐
so illustrated by the penalties proscribed by each subsection. 
Compare 5123(a) (civil penalties) with 5124(c) (criminal penal‐
ties).  The  Administrator’s  interpretation  is  also  in  line  with 
Seventh  Circuit  and  FAA  precedent  discussing  the  differ‐
ence between knowing and willful standards of conduct. See, 
e.g. United States v. Obiechie, 38 F.3d 309, 315 (7th Cir. 1994); 
In the Matter of: Scott H. Smalling, FAA Order No. 94‐31, 1994 
WL  899663,  at  *2‐3  (Sept.  30,  1994)  (respondent  was  found 
liable  for  transporting  fireworks  even  though  he  did  not 
No. 16‐3770                                                          7

know that  they were hazardous materials  and that  what  he 
did violated the applicable HMRs); In the Matter of Riverdale 
Mills Corp., FAA Order No. 2003‐10, 2003 WL 22480437, at *2 
(Sept. 10, 2003) (noting that section 5123(a) only requires that 
the violator have knowledge of the facts giving rise to a vio‐
lation and that knowledge of the law is unnecessary); see also 
McLaughlin v. Richland Shoe Co., 468 U.S. 128, 133, 108 S. Ct. 
1677, 100 L. Ed. 2d 115 (1988).  
     We next consider  whether the  Administrator  abused his 
discretion in finding that National Power knowingly violat‐
ed  the  HMRs.  At  the  time  of  Mr.  Zawarus’s  investigation, 
any batteries offered for shipment must have been tested in 
accordance  with  the  UN  Manual  of  Tests.  49  C.F.R. 
§ 173.185(a)(1) (2010). Section 38.3 of the UN Manual of Tests 
requires that only new lithium ion batteries be tested prior to 
transport. A lithium ion battery is “new” if it differs from a 
previously tested battery by “a change of more than 0.1g or 
20%  by mass … to the cathode, to  the anode, or to  the elec‐
trolyte”  or  by  “[a]  change  that  would  materially  affect  the 
test results.” UN Manual of Tests §§ 38.3.2.1(a), (c). National 
Power claimed that its batters were not “new” and therefore 
exempt  from  UN  testing  requirements.  The  Administrator 
determined  that  National  Power  did  not  satisfy  its  burden 
on  this  affirmative  defense,  14  C.F.R.  § 13.224(c),  because  it 
failed to show that the Batteries qualified for this exemption. 
This  conclusion  is  supported  by  the  record.  At  the  hearing, 
Mr.  Vrablik admitted that  all of the Batteries were untested 
prior to transport. He testified that he believed SM 206 was 
exempt from testing because it was of a similar construction 
to  the  SM  201‐6,  one  of  National  Power’s  previously  tested 
batteries.  National  Power,  however,  did  not  introduce  evi‐
dence  supporting  this  contention.  Further,  National  Power 
8                                                      No. 16‐3770 

failed  to  offer  any  evidence  or  testimony  comparing 
520‐libat‐2  to  SM  201‐6  or  any  other  previously  tested  bat‐
tery.  Accordingly,  the  Administrator  found  that  National 
Power violated 49 C.F.R. § 173.185(f) (2010) because National 
Power was aware of the fact that Batteries were untested and 
because  Mr.  Vrablik  admitted  that  National  Power  did  not 
have  special  permission  from  PHMSA  for  the  battery  ship‐
ments.  The  Administrator’s  finding  of  liability  was  not  an 
abuse of discretion.  
     The Administrator correctly affirmed the ALJ’s finding of 
liability  for  violations  of  section  171.2(e)  and  section 
171.22(b)(1).  These  sections  require  that  hazardous  material 
be  shipped  in  accordance  with  the  ICAO  Technical  Instruc‐
tions  packaging  standards.  National  Power  was  aware  that 
the  Batteries  were  untested  and  that  untested  lithium‐ion 
batteries  must  be  packaged  using  packing  group  I  perfor‐
mance standards. National Power, however, packed the Bat‐
teries  using  packing  group  II  performance  standards.  The 
ALJ found that National Power violated sections 171.22(g)(2) 
and  172.702(a),  and  the  Administrator  appropriately  af‐
firmed.  Sections  171.22(g)(2)  and  172.702(a)  require  that  the 
people involved in shipping hazardous materials be trained 
in  the international standards used. Here, Ms. Munoz certi‐
fied  that  the  battery  shipments  complied  with  the  ICAO 
Technical  Instructions.  Ms.  Munoz,  however,  had  not  been 
trained on the ICAO Technical Instructions.  
   The Administrator did not abuse his discretion in affirm‐
ing  the  ALJ’s  finding  of  liability  on  section  172.604(a)(1), 
which requires shippers to list an emergency response num‐
ber  on  shipping  papers.  The  emergency  number  must  be 
monitored  at  all  times  while  the  hazardous  material  is  in 
No. 16‐3770                                                           9

transit. National Power contends that it was not aware of the 
fact  that  it  had  listed  the  incorrect  number  on  the  shipping 
papers for the battery shipments, therefore it could not have 
knowingly  violated  the  HMR.  Section  5123(a)(1)(B),  howev‐
er, imputes knowledge of the facts giving rise to a violation 
if “a reasonable person acting in the circumstances and exer‐
cising  reasonable  care  would  have  that  knowledge.”  In  the 
Matter of Interstate Chem. Co., FAA Order. No. 2002‐29, 2002 
WL  31957045,  at  *7  (Dec.  2,  2002).  In  other  words,  section 
5123(a)(1)(B)  “requires  inquiry  and  treats  a  person  as  pos‐
sessing  whatever  knowledge  inquiry  would  have  pro‐
duced.” Id. (quoting Contract Courier Servs., Inc. v. Research & 
Special Programs Admin., 924 F.2d 112, 114 (7th Cir. 1991)). A 
reasonable  person  would  have  reviewed  the  number  listed 
on the shipping papers and discovered that it was incorrect. 
National  Power  did  not  introduce  any  evidence  that  it  per‐
formed  even  a  cursory  review.  We  find  that  a  reasonable 
person in National Power’s position would have been aware 
that  the  emergency  number  was  improper,  therefore  Na‐
tional Power was aware of the facts that gave rise to this vio‐
lation.  
    Finally, we address whether the Administrator’s $66,000 
sanction was an abuse of discretion. During this highly def‐
erential review, we must determine whether the Administra‐
tor’s sanction, which falls within statutory limitations, is ra‐
tionally  related  to  National  Power’s  offenses.  Monieson  v. 
CFTC,  996  F.2d  852,  858  (7th  Cir.  1993); Michael,  687  F.3d  at 
348.  National  Power’s  argument  that  the  assessment  of  a 
$66,000  penalty  was  arbitrary  and  capricious  is  fatally 
flawed.  National  Power  contends  that  the  record  clearly 
shows that Mr. Zawarus arbitrarily determined the sanction 
amount  the  FAA  requested.  National  Power,  however,  ig‐
10                                                               No. 16‐3770 

nores  the fact that the Administrator, not  Mr.  Zawarus,  im‐
posed the penalty. We focus our review on the Administra‐
tor’s considerations,2 not Mr. Zawarus’s. 
    At the time of National Power’s violations, the FAA was 
authorized  to  impose  sanctions  between  $250  and  $50,000 
per HMR violation. 49 U.S.C. §§ 5123(a)(1), (3) (2010). In as‐
sessing sanctions, the Administrator was to consider factors 
such  as  the  nature,  circumstances,  and  gravity  of  the  viola‐
tion, the violator’s degree of culpability and history of viola‐
tions,  and  other  matters  that  justice  required.  49  U.S.C. 
§ 5123(c)  (2010).  The  Administrator  was  also  to  look  to  Ap‐
pendix C for guidance.  
    Pursuant  to  Appendix  C,  the  Administrator  determined 
that  this  case  had  a  minimum  to  moderate  “weight,”  or  se‐
verity,  based  on  the  material  that  was  being  shipped,  Na‐
tional Power’s high degree of culpability as a battery manu‐
facturer,  and  National  Power’s  unintentional  violations  of 
the  HMRs.  Next,  the  Administrator  consulted  the  penalty 
matrix in Appendix C for penalties related to declared ship‐
ments  and  determined  that  National  Power  was  subject  to 
the  penalties  that  applied  to  entities  that  regularly  offered, 
accepted,  or  transported  hazardous  materials.  These  penal‐
ties  ranged  between  $1,000  and  $5,500.  The  Administrator 

                                                 
2 Prior to engaging in his analysis, the Administrator identified multiple 

errors the ALJ made. The ALJ’s chief error was his decision to impose a 
$2,000 fine encompassing all 11 violations of a single HMR. (i.e. ($2,000 
per 11 violations of a single HMR) x (6 violated HMRs) = $12,000 penal‐
ty).  The  Administrator,  in  applying  Appendix  C  and  considering  49 
U.S.C.  § 5123(a)(4),  determined  that  it  was  appropriate  to  apply  a  sanc‐
tion amount for each of the 11 battery shipments because they constitut‐
ed separate shipments as they all occurred under different airway bills. 
No. 16‐3770                                                                      11

split  the  range  into  thirds,  each  representing  a  minimum, 
moderate,  or  maximum  severity.  The  ranges  were  $1,000‐
2,500,  $2,501‐4,000,  and  $4,000‐5,500,  respectively.  Because 
he  applied  a  minimum  to  moderate  weight  to  this  case,  he 
determined that the penalty range for each of National Pow‐
er’s  HMR  violations  was  to  be  between  $1,000  and  $4,000. 
The  Administrator  also  categorized  the  six  HMRs  that  Na‐
tional  Power  violated  into  four  groups:  packing,  training, 
emergency response, and “other.” The Administrator, based 
on FAA precedent, further found that National Power’s cor‐
rective actions were not mitigating factors because they did 
not  exceed  the  minimum  legal  requirements.  He  also  chose 
not to reduce the penalty he assessed because National Pow‐
er failed to demonstrate an inability to pay a fine.  
    The  Administrator  determined  that  the  FAA’s  request 
that he impose a $66,000 fine would result in a $1,500 penal‐
ty  per  violation  group,  per  shipment.3  He  determined  that 
this average $1,500 penalty per violation group was reason‐
able  based  on  his  analysis  of  this  case  and  FAA  guidance. 
The Administrator considered numerous factors when it de‐
termined the appropriate penalty. Accordingly, we find that 
the penalty, which was within statutory limits, was rational‐
ly related to National Power’s multiple offenses and that the 
penalty  imposed  was  not  arbitrary  and  capricious  or  an 
abuse of discretion.4  

                                                 
3  ($1,500  per  violation  group)  x  (4  violation  groups)  x  (11  shipments)  = 

$66,000. 
4 National Power cites to a Wikipedia article about Judge Dredd to claim 

that the penalty imposed was arbitrary and capricious and as if “a police 
officer arrested a bank robber, summarily declared the robber’s guilt and 
sentenced  him  to  prison  time … .”  Judge  Dredd,  both  in  the  pages  of 
12                                                                                     No. 16‐3770 

    For all of these reasons, we deny National  Power’s peti‐
tion  for  review  and  affirm  the  Administrator’s  order  in  all 
respects. 
       
       
       




                                                                                                             
comic books and on the screen, is a “street judge” in a dystopian future 
who  is  empowered  to  summarily  arrest,  convict,  sentence,  and  execute 
offenders.  See  https://en.wikipedia.org/wiki/Judge_Dredd  (visited  July 
18, 2017). It is obvious to us that the Administrator did not engage in the 
type  of  justice  Judge  Dredd  embodies.  The  Administrator  did  not  arbi‐
trarily  declare,  “I  am  the  law!”  and  hand  down  a  penalty  without  con‐
sidering all of the relevant factors.